DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8, 10-14, 16-19 and 21-24 are currently pending and prosecuted.
Response to Arguments
Applicant's arguments filed 6 September 2022 have been fully considered but they are not persuasive. 
Applicant provides a singular argument that the proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose. Applicant contends the proposed modification of Hwang would unnecessarily increase the number of layers needed to form the electronic device, which they allege a person having ordinary skill in the art would seek to avoid. 
Applicant correctly cites to MPEP 2143.01 to discuss their Obviousness concerns with respect to a Suggestion or Motivation to Modify the References and a combination being unsatisfactory for its intended purpose. However, Applicant’s arguments appear insufficient to meet the minimum requirements set out in MPEP 2143.01. 
This section of the MPEP clearly notes that in order to support an argument that a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose there necessarily must be a showing that the modification would cause the prior art invention being modified to be “inoperable.” MPEP 2143.01 goes on to reiterate this point by noting in In re Urbanski, “The applicant argued that modifying the primary reference in the manner suggested by the secondary reference would forego the benefits taught by the primary reference, thereby teaching away from the combination. The court held that both prior art references ‘suggest[ed] that hydrolysis time may be adjusted to achieve different fiber properties. Nothing in the prior art teaches that the proposed modification would have resulted in an ‘inoperable’ process or a dietary fiber product with undesirable properties.’" There are no explicit notation in either Hwang or Drake to support an argument that combining the two prior art references would make either inoperable.
While Applicant argues in multiple locations in the Remarks that the general purpose of the prior art reference Hwang is to reduce the layers to make the device simpler, MPEP 2143.01 notes in In re Dance, “Although statements limiting the function or capability of a prior art device require fair consideration, simplicity of the prior art is rarely a characteristic that weighs against obviousness of a more complicated device with added function." In in re Dance, “The court agreed that the first reference, which stressed simplicity of structure and taught emulsification of the debris, did not teach away from the addition of a channel for the recovery of the debris.” Similarly, in Allied Erecting v. Genesis Attachments, the court noted “[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine[,]” as cited in MPEP 2143.01. 
In the instant application, the Examiner notes both of these prior art references have similar structures or functions and the simple structure taught by Hwang can be modified to include an additional layer/function as taught by Drake. This analysis is entirely consistent with and supported by the MPEP, as cited above, since the combination does not make the device inoperable. Thus, it is clear that just because a reference focuses on simplicity over complexity, it does not teach away from adding layers. As such, Applicant’s argument is not considered persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-14, 16-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., US PG-Pub 2018/0166507, hereinafter Hwang, as modified by Drake et al., US PG-Pub 2018/0059866, hereinafter Drake.
Regarding Claim 1, Hwang teaches a detection method of a three-dimensional touch module (Figs. 3 and 14, and corresponding descriptions), the detection method being applied to a three-dimensional touch module comprising a control module (touch control circuit 760), a two-dimensional inputting assembly (touch sensing layer 350) comprising a receiving electrode layer (second touch electrode layer 355), a transmitting electrode layer (first touch electrode layer 353), and a pressure sensing assembly (pressure response member 351), the detection method comprising: 
step S1: providing an input signal to the transmitting electrode layer (Fig. 14, and corresponding descriptions; [0188]-[0190]), disposed between the two-dimensional inputting assembly and the pressure sensing assembly (Figs. 3-5 and 19-20A, and corresponding descriptions), wherein the two-dimensional inputting assembly and the pressure sensing assembly share the transmitting electrode layer (Figs. 3-5 and 19-20A, and corresponding descriptions, showing the elements connect to the first touch electrode layer); 
step S2: outputting a first output signal and transmitting the first output signal to the control module by the receiving electrode layer of the two-dimensional inputting assembly (Figs. 3-5, 14, 19 and 20A, and corresponding descriptions; [0102]-[0103], [0191]-[0192]), and outputting a second output signal through a conductive layer (transparent conductive layer 341; Figs. 3-5, 14, 19 and 20B-20C, and corresponding descriptions; [0193]-[0196], [0263]-[0264]), the pressure sensing assembly having a first surface and a second surface (Figs. 3-5 and 19-20A, and corresponding descriptions, showing the pressure sensing assembly has a lower surface and an upper surface) and the conductive layer being superimposed on the first surface (Figs. 3-5 and 19-20A, and corresponding descriptions, showing the conductive layer is in a vertical plane of the first surface), and transmitting the second output signal to the control module by the pressure sensing assembly (Fig. 14, and corresponding descriptions; [0193]-[0196]), wherein the first surface faces the conductive layer and faces opposite to a cover plate (cover window 500) of the three-dimensional touch module (Figs. 3-5 and 19-20A, and corresponding descriptions); 
step S3: determining a touch position according to the first output signal by the control module (Fig. 14, and corresponding descriptions; [0191]-[0192]), and determining a pressure value according to the second output signal by the control module (Fig. 14, and corresponding descriptions; [0193]-[0196]).
However, Hwang does not explicitly teach the conductive layer of the pressure sensing assembly contacting a pressure layer of the pressure sensing assembly.
Drake teaches the conductive layer of the pressure sensing assembly (Drake: conductive layers 212 and 214) contacting a pressure layer of the pressure sensing assembly (Drake: compressible layer 216; Fig. 2B, and corresponding descriptions).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the conductive and compressible layers taught by Drake into the device taught by Hwang in order to allow the device to detect the touch force associated with a touch event (Drake: [0112]), thereby providing a more versatile touch input device.
Regarding Claim 2, Hwang, as modified by Drake, teaches the detection method of claim 1, wherein the first output signal and the second output signal are independent of each other (Hwang: Figs. 20A-20C, and corresponding descriptions; [0262]-[0264]).
Regarding Claim 3, Hwang, as modified by Drake, teaches the detection method of claim 1, wherein the two-dimensional inputting assembly is a capacitive input assembly, a resistive input assembly, or an ultrasonic input assembly (Hwang: [0214], [0228]).
Regarding Claim 4, Hwang, as modified by Drake, teaches the detection method of claim 1, wherein the first output signal corresponds to a capacitive sensing signal of the touch position (Hwang: Fig. 20A, and corresponding descriptions; [0262]), and the second output signal corresponds to a piezoelectric signal of the pressure value (Hwang: Figs. 20B-20C, and corresponding descriptions; [0263]-[0264]).
Regarding Claim 5, Hwang, as modified by Drake, teaches the detection method of claim 4, wherein when the first output signal and the second output signal are output in an identical time sequence (Drake: Fig. 5, and corresponding descriptions; [0125]-[0128]), the step S3 comprises: 
step Sa: receiving, by the control module, the capacitive sensing signal output by the receiving electrode layer of the two-dimensional inputting assembly to complete detection of the touch position (Hwang: Figs. 14 and 20A, and corresponding descriptions; [0188]-[0192], [0262]), and receiving, by the control module, the piezoelectric signal generated by the pressure sensing assembly to complete detection of the pressure value (Hwang: Figs. 14 and 20B-20C, and corresponding descriptions; [0193]-[0196], [0263]-[0264]).
Regarding Claim 6, Hwang, as modified by Drake, teaches the detection method of claim 4, wherein when the first output signal and the second output signal are output in different time sequences (Hwang: [0123]), the step S3 comprises: 
step Si: receiving, by the control module, the capacitive sensing signal output by the receiving electrode layer of the two-dimensional inputting assembly to determine the touch position (Hwang: Figs. 14 and 20A, and corresponding descriptions; [0188]-[0192], [0262]); 
step Sj: grounding the two-dimensional inputting assembly and the transmitting electrode layer (Hwang: Figs. 14 and 20A, and corresponding descriptions; [0188]-[0192], [0262]); and 
step Sk: receiving, by the control module, the piezoelectric signal output by the pressure sensing assembly to determine the pressure value (Hwang: Figs. 14 and 20A, and corresponding descriptions; [0188]-[0192], [0262]).
Regarding Claim 8, Hwang, as modified by Drake, teaches the detection method of claim 1, wherein the conductive layer is a silver nanowire conductive layer, a metal grid, or an indium tin oxide semiconductor transparent conductive film (Hwang: [0090], [0093]-[0094]).
Regarding Claim 10, Hwang teaches a three-dimensional touch module comprising a control module (touch control circuit 760) and a three-dimensional touch assembly (Fig. 3, and corresponding descriptions) electrically connected thereto, the three-dimensional touch assembly comprising: 
a cover plate (cover window 500); 
a two-dimensional inputting assembly (touch sensing layer 350) disposed under the cover plate and comprising a receiving electrode layer (second touch electrode layer 355), wherein the receiving electrode layer is configured to receive and output a first output signal (Figs. 3-5, 14, 19 and 20A, and corresponding descriptions; [0102]-[0103]), and the first output signal is generated by providing an input signal to a transmitting electrode layer (first electrode layer 353; Figs. 3-5, 14 and 19-20A, and corresponding descriptions; [0188]-[0192], [0262]); and
a pressure sensing assembly (pressure response member 351) disposed under the cover plate and having a first surface and a second surface (Figs. 3-5 and 19-20A, and corresponding descriptions, showing the pressure sensing assembly has a lower surface and an upper surface) and a conductive layer (transparent conductive layer 341) superimposed on the first surface (Figs. 3-5 and 19-20A, and corresponding descriptions, showing the conductive layer is in a vertical plane of the first surface), wherein the first surface faces the conductive layer and faces opposite to the cover plate (Figs. 3-5 and 19-20A, and corresponding descriptions, showing the first surface is on one side of the pressure sensing assembly as the transparent conductive layer and opposite the cover window), the two-dimensional inputting assembly and the pressure sensing assembly share the transmitting electrode layer (Figs. 3-5 and 19-20A, and corresponding descriptions, showing the elements connect to the first touch electrode layer), the pressure sensing assembly is connected to the transmitting electrode layer (Figs. 3-5 and 19-20A, and corresponding descriptions, showing the elements connect to the first touch electrode layer), the pressure sensing assembly is configured to generate a second output signal (Figs. 3-5, 14, 19 and 20B-20C, and corresponding descriptions; [0193]-[0196], [0263]-[0264]), and the conductive layer is configured to receive and output the second output signal (Figs. 3-5, 14, 19 and 20B-20C, and corresponding descriptions; [0193]-[0196], [0263]-[0264]).
However, Hwang does not explicitly teach the pressure sensing assembly comprising a pressure layer.
Drake teaches the pressure sensing assembly comprising a pressure layer (Drake: compressible layer 216; Fig. 2B, and corresponding descriptions).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the compressible layers taught by Drake into the device taught by Hwang in order to allow the device to detect the touch force associated with a touch event (Drake: [0112]), thereby providing a more versatile touch input device.
Regarding Claim 11, Hwang, as modified by Drake, teaches the three-dimensional touch module of claim 10, wherein the control module is electrically connected to the receiving electrode layer to be configured to receive the first output signal (Hwang: Figs. 3-5, 14, 19 and 20B-20C, and corresponding descriptions; [0193]-[0196], [0263]-[0264]), and the control module is electrically connected to the conductive layer to be configured to receive the second output signal (Hwang: Figs. 3-5, 14, 19 and 20B-20C, and corresponding descriptions; [0193]-[0196], [0263]-[0264]).
Regarding Claim 12, Hwang, as modified by Drake, teaches the three-dimensional touch module of claim 11, wherein when the first output signal and the second output signal are output in an identical time sequence (Drake: Fig. 5, and corresponding descriptions; [0125]-[0128]), the transmitting electrode layer receives an input signal (Hwang: [0123]-[0124], [0244]), and the receiving electrode layer outputs the first output signal to the control module to complete detection of a touch position (Hwang: [0123]-[0124], [0244]), while the second output signal generated by the conductive layer relative to the control module is transmitted to the control module to complete detection of a pressure value (Hwang: [0123], [0125]-[0128], [0244]).
Regarding Claim 13, Hwang, as modified by Drake, teaches the three-dimensional touch module of claim 11, wherein when the first output signal and the second output signal are output in different time sequences (Hwang: [0123]), 
in a first time sequence, the transmitting electrode layer receives an input signal (Hwang: [0123]-[0124]), and the receiving electrode layer outputs the first output signal to the control module to complete detection of a touch position (Hwang: [0123]-[0124]); and 
in a second time sequence, the transmitting electrode layer and the receiving electrode layer are grounded (Hwang: [0125]-[0128]), and the conductive layer transmits the second output signal to the control module to complete detection of a pressure value (Hwang: [0123], [0125]-[0128]).
Regarding Claim 14, Hwang, as modified by Drake, teaches the three-dimensional touch module of claim 10, wherein the first output signal is a capacitive sensing signal, a resistance signal, or an ultrasonic signal (Hwang: Fig. 20A, and corresponding descriptions; [0262]), and the second output signal is a piezoelectric signal (Hwang: Figs. 20B-20C, and corresponding descriptions; [0263]-[0264]).
Regarding Claim 16, Hwang, as modified by Drake, teaches the three-dimensional touch module of claim 10, wherein the pressure layer is between the two-dimensional inputting assembly and the conductive layer (Hwang: Figs. 3-5, and corresponding descriptions; Drake: Fig. 2B, and corresponding descriptions).
Regarding Claim 17, Hwang, as modified by Drake, teaches the three-dimensional touch module of claim 10, wherein the pressure sensing assembly is between the cover plate and the two-dimensional inputting assembly (Hwang: Figs. 3-5, and corresponding descriptions; Drake: Fig. 2B, and corresponding descriptions).
Regarding Claim 18, Hwang, as modified by Drake, teaches the three-dimensional touch module of claim 17, wherein the pressure layer is between the two-dimensional inputting assembly and the conductive layer (Hwang: Figs. 3-5, and corresponding descriptions; Drake: Fig. 2B, and corresponding descriptions).
Regarding Claim 19, Hwang, as modified by Drake, teaches the three-dimensional touch module of claim 10, comprising: 
a first adhesive layer (Hwang: first transparent adhesive member 361) between the receiving electrode layer and the transmitting electrode layer (Hwang: Figs. 3-5, and corresponding descriptions); and 
a second adhesive layer (Hwang: second transparent adhesive member 363) between the transmitting electrode layer and the pressure layer (Hwang: Figs. 3-5, and corresponding descriptions).
Regarding Claim 21, Hwang, as modified by Drake, teaches the detection method of claim 1, wherein the conductive layer is a silver nanowire conductive layer (Hwang: [0092]-[0093], noting the use of a silver wire line pattern).
Regarding Claim 22, Hwang, as modified by Drake, teaches the detection method of claim 1, wherein the conductive layer is metal grid (Hwang: [0092]-[0093], noting the use of a metal pattern layer 343).
Regarding Claim 23, Hwang, as modified by Drake, teaches the detection method of claim 1, wherein the conductive layer is an indium tin oxide semiconductor transparent conductive film (Hwang: [0082], [0090], noting the use of ITO).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang, as modified by Drake, as applied to claim 10 above, and further in view of Huppi et al., US PG-Pub 2016/0054826, hereinafter Huppi.
Regarding Claim 24, Hwang, as modified by Drake, teaches the three-dimensional touch module of claim 10, wherein the second output signal is a piezoelectric signal (Hwang: Figs. 20B-20C, and corresponding descriptions; [0263]-[0264]).
However, Hwang, as modified by Drake, does not explicitly teach wherein the first output signal is an ultrasonic signal.
Huppi teaches wherein the first output signal is an ultrasonic signal (Huppi: Figs. 5A-5B and 7, and corresponding descriptions; [0101], [0119]-[0127]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the ultrasonic signal taught by Huppi into the device taught by Hwang, as modified by Drake, in order to more accurately determine the force magnitude of the user input (Huppi: [0050]), thereby providing a more precise user input device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627


/Stephen T. Reed/Primary Examiner, Art Unit 2627